UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q/A (Amendment No. 3 ) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-23712 PROMOTORA VALLE HERMOSO, INC (Exact Name of Registrant as Specified in Its Charter) Colorado 02-0755762 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 301 East Pine Street, Suite 150, Orlando, FL (Address of principal executive offices) (Zip Code) (407) 210-6541 (Registrant's Telephone Number, Including Area Code) 1809 E. Broadway St., Suite 346, Oviedo, FL 32765 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Checkwhether the issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No The number of shares outstanding the issuer's common stock, no par value, was24,464,799 as of May 1, 2009. EXPLANATORY NOTE AS A PART OF THE REVIEW BY THE SECURITIES AND EXCHANGE COMMISSION OF THE COMPANY’S PAST FILINGS UNDER THE SECURITIES EXCHANGE ACT OF 1934, WE ARE FILING THIS AMENDMENT NO. 1 TO OUR FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 (THE “MARCH 31, 2-Q”).THIS AMENDMENT NO. 1 AMENDS THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AS OF MARCH 31, 2009, THE ACCOMPANYING NOTES, MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION, AND ITEM 4T—CONTROLS AND PROCEDURES. IN ORDER TO PRESERVE THE NATURE AND CHARACTER OF THE DISCLOSURES SET FORTH IN THE MARCH 31, 2-Q AS OF MAY 13, 2009, THE DATE ON WHICH THE MARCH 31, 2009 10-Q WAS FILED, NO ATTEMPT EXCEPT AS DESCRIBED ABOVE HAS BEEN MADE IN THIS AMENDMENT NO. 1 TO MODIFY OR UPDATE DISCLOSURES. Promotora Valle Hermoso, Inc. Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2009 and December 31, 2008 (unaudited) 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2009and 2008 (Unaudited) 5 Consolidated Statement of Stockholders' Equity (Deficiency) for the Period Ended March 31, 2009 (Unaudited) 6 Statement of Cash Flows for the Three Months Ended March 31, 2009 and 2008 7-8 Notes to UnauditedFinancial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4T. Controls and Procedures 39 PART II. OTHER INFORMATION Item 6. Exhibits. 41 Signatures 41 ii PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ending December 31, 2008. The results of operations for the three months ended March 31, 2009 and 2008 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 PROMOTORA VALLE HERMOSO, INC. AND SUBSIDIARY FINANCIAL STATEMENTS
